Citation Nr: 1200152	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-39 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO denied service connection for right ear hearing loss, left ear hearing loss, and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

The Veteran asserts that he has right and left ear hearing loss and tinnitus related to in-service noise exposure.  

Service treatment records are negative for complaints regarding or treatment for hearing loss or tinnitus.  Post-service records of VA treatment reflect treatment for decreased hearing in the right ear.  During a May 2007 VA audiology evaluation, the Veteran described right ear hearing loss with a sudden onset about three years earlier.  He stated that Wellborn Clinic had provided audiometric testing and obtained an MRI, which the Veteran reported to have been normal.  He added that a right ear hearing aid was recommended by Beltone.  The Veteran also stated that he experienced right ear tinnitus, with an onset at the same time as his right ear hearing loss.  Following audiometric testing, a right ear hearing aid was ordered.  

The Veteran was afforded a VA audiological examination in January 2008.  He described in-service noise exposure and denied any significant occupational or recreational noise exposure, although he had minimal noise exposure from air tools while working molding rubber tires for two years.  The Veteran gave a history of undergoing a medical work-up for the sudden onset of his right ear hearing loss and tinnitus approximately three to four years earlier.  Audiometric testing revealed right ear hearing loss for VA purposes, although the left ear pure tone thresholds did not rise to the level of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The diagnoses were a slight sloping to profound sensorineural hearing loss in the right ear and a mild sensorineural hearing loss in the left ear at 4,000 Hertz only.  The examiner commented that medical follow-up was not indicated, as the Veteran had previously been evaluated for the sudden onset and asymmetrical right ear sensorineural hearing loss.  

In addressing the etiology of the Veteran's claimed disabilities, the January 2008 VA examiner noted that the Veteran had normal hearing from 500 through 4,000 Hertz on separation from service in 1977, and described the sudden onset of right ear unilateral hearing loss and tinnitus approximately three to four years prior to the date of the VA examination.  The examiner concluded that it was therefore believed documented that any hazardous military noise exposure was not directly related to the current sensorineural hearing loss and complaints of unilateral right ear tinnitus.  

The foregoing opinion appears to be based, at least in part, on the fact that the Veteran had normal hearing at separation from service in 1977.  However, the Board highlights that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Because VA undertook to obtain a VA medical opinion to evaluate the claimed hearing loss, the Board must ensure that such opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In light of the foregoing, and the fact that the claims on appeal must also be remanded to obtain outstanding, pertinent treatment records (as will be discussed below), the AMC/RO should obtain a supplemental opinion from the January 2008 VA audiological examiner.  

Review of the claims file also reflects that there are outstanding VA and private treatment records which are potentially pertinent to the claims on appeal.  As noted above, the Veteran underwent VA audiological evaluation at the Marion VA Medical Center (VAMC) in May 2007.  That treatment note indicates that the reader could find the results of audiometric testing by referring to the audiogram.  The audiologist went on to note that this testing revealed slight to moderate sensorineural hearing loss in the right ear, from 250 to 2,000 Hertz, sloping to a severe to profound sensorineural hearing loss from 3,000 to 8,000 Hertz.  As regards the left ear, the testing revealed hearing within normal limits with mild sensorineural hearing loss at 4,000 and 6,000 Hertz only.  Despite the foregoing, the audiogram itself has not been associated with the claims file.  

Significantly, specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The RO has denied service connection for left ear hearing loss based on a finding that the Veteran does not have a current left ear hearing loss disability for VA purposes.  It is possible that the actual audiogram from May 2007 could demonstrate such a disability (if the pure tone threshold at 4,000 Hertz was 40 decibels or greater).  As the May 2007 audiogram is potentially pertinent to the appeal and within the control of VA, it should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  As noted above, the May 2007 VA audiological evaluation and the January 2008 VA examination reflect that the Veteran was evaluated at Wellborn Clinic following the sudden onset of right ear hearing loss and tinnitus around 2004.  The Veteran himself indicated in an August 2008 statement that he had undergone two hearing tests at Wellborn Clinic and also had his hearing evaluated at Beltone Hearing in Evansville, Indiana.  

Despite the fact that, in January 2008, the Veteran reported that he did not have any medical documents to submit regarding his claims for service connection for hearing loss and tinnitus, the record clearly reflects that there are outstanding treatment records, from Wellborn Clinic and Beltone Hearing, which are potentially pertinent to the claims on appeal.  As such, on remand, the AMC/RO should attempt to obtain treatment records from these facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and/or tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for the report of the May 2007 audiometric testing performed at the Marion VAMC (the audiogram report itself, including pure tone thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz), as well as any records of treatment from that facility (to include the Evansville Outpatient Clinic), dated since May 2009.  The AMC/RO should also take any necessary action to obtain and associate with the claims file pertinent treatment records from Wellborn Clinic and Beltone Hearing (identified above).  

2.  After all available records have been associated with the claims file, forward the claims file to the audiologist that conducted the January 2008 VA examination, if available, for a supplemental opinion.  The claims folder must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.

The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current right or left ear hearing loss and/or tinnitus which was incurred or aggravated as a result of active service to include noise exposure therein.  

Consistent with the governing legal authority, the audiologist should not base her opinion solely on the absence of hearing loss and tinnitus at separation from service.

The audiologist should include a complete rationale for all opinions expressed.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


